

116 HR 6715 IH: Protect American Nationals During Emergencies by Mitigating the Immigration Crisis Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6715IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Gaetz introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the removal of aliens in detention during a national emergency related to a communicable disease, and for other purposes.1.Short titleThis Act may be cited as the Protect American Nationals During Emergencies by Mitigating the Immigration Crisis Act or the PANDEMIC Act.2.Expedited removal of detained aliens during a national emergency related to a communicable disease(a)In generalNotwithstanding any other provision of law, any unlawfully present alien who is detained by U.S. Immigration and Customs Enforcement during a national emergency related to a communicable disease (regardless of whether the alien was taken into custody before or during the national emergency related to a communicable disease) shall be removed from the United States in a manner which eliminates the need for additional detention at any processing center of the Department of Homeland Security and in a manner which assures expeditious removal.(b)Applicability to criminal aliensSubsection (a) shall not apply with respect to an alien against whom charges for a crime of violence are pending. 3.DefinitionIn this Act:(1)The term national emergency related to a communicable disease means—(A)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to a communicable disease; or(B)a national emergency declared by the President under the National Emergency Act (50 U.S.C. 1610 et seq.) with respect to a communicable disease.(2)The term alien has the meaning given the term under section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(3)The term crime of violence has the meaning given the term under section 16 of title 18, United States Code. 